DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-44 are pending.
This action is Non-Final.

Information Disclosure Statement
The information disclosure statement filed 8/5/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, foreign patent citation 1 document was not submitted merely a correspondence document with older publish date and an abstract. It is unclear that the reference is relevant to the technology of the present application, but if applicant resubmits applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 12/26/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because citation number 535 documents are no longer present in the US PTO database as the patent document has been withdrawn and thus the examiner cannot review the document. Should applicant still want the document considered, unless required by the Office;" (emphasis added). Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-23, 27-30, 32-34, 38-43 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. US 10,506,982. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 21, 32, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 14-16 of U.S. Patent No. 8,369,919 in view of Mastrototaro et al. (Mastrototaro, US 2008/0161664). The instant invention uses the terminology of predictive accuracy in the claims, where the identified Patent uses the terminology of degree of association in the claims. However, in review of the disclosure of the Patent, it is clear that degree of association means the same as the predictive accuracy. Thus, considering the limitations of the two sets of claims, the difference appears to be obvious variations in terms used, and the teaching of insulin delivery system. However, such insulin delivery system is taught by Mastrototaro, as Mastrototaro teaches a similar system and method that analyses glucose sensor accuracy, and wherein the accuracy condition controls insulin delivery/instructions (see [0048]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of changing insulin delivery/instructions in response to sensor accuracy/reliability in order to prevent insulin overdose in a patient.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26, 31, 35-37, 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended the claims after the filing date to include features of claims 21 and 32 to specify what calibration information is and how predictive accuracy is measured. Claims 24-26, 31, 35-37, 44 are embodiments that are not the same as the embodiment required in the independent claims, but appear to merging the concepts into a new measurement of predictive accuracy that is not discussed in the same embodiment in the disclosure as filed and thus is new matter. Thus one of skill would not have recognized applicant had possession of the claimed invention at the time the application was filed. It is suggested applicant cancel claims 24-26, 31, 35-37, 44.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 31, 35-37, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant has amended the claims after the filing date to include features of claims 21 and 32 to specify what calibration information is and how predictive accuracy is measured. Claims 24-26, 31, 35-37, 44 are embodiments that are not the same as the embodiment required in the independent claims, but appear to merging the concepts into a new measurement of predictive accuracy that is not discussed in the same embodiment in the disclosure as filed, or appears to be attempting to replace the information of the independent claim, an/or does not make sense with the limitations of the independent claims. For these reasons, the metes and bounds of the claim are unclear which renders the claims indefinite. It is suggested applicant cancel claims 24-26, 31, 35-37, 44.

Conclusion
No prior art rejections have been made to the claims for the same reasons indicated in the parent application 13899905 action dated 8/21/2019, however, no claims are in condition for allowance due to the outstanding rejections of the claims under 35 U.S.C. 101 and/or 112.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goode, JR. et al. (Goode, US 2005/0027180) teaches a similar system for comparing accuracy to a threshold; Mastrototaro et al. (Mastrototaro, US 2008/0161664) teaches a similar system and method that analyses glucose sensor accuracy, and wherein the accuracy condition controls insulin delivery/instructions; US 6,919,566 teaches similar concepts including a suitability score; US 2006/0258929 teaches similar concepts for predicted accuracy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791